DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (U.S. Patent 7,114,876) in view of Quenzi et al. (U.S. Patent 7,891,906).
Allen discloses a machine (20) having a rigid frame (Figure 1, for example) with means for providing motive power (motor, not labeled).  A rotatable rotor assembly (unlabeled, adjacent to and supporting blades 23) is attached and configured for converting motive power into rotational movement (“self-propelled,” column 1, line 44, for example).  A float pan support structure (23) is rotatably coupled to a rotor assembly and configured for rotatable attachment to a float pan (via 27).  The float pan (21, 26) is configured to frictionally contact concrete and support the rigid frame there above (Figure 1).  The material of pan is such that the recitation of “conformable shape” is enabled.  Due to the manner in which the support structure is attached to the float pan, this also must conform to the float pan shape in order to maintain a secured connection that is critical for use of the pan.  The pan appears to be flat.  Quenzi teaches equivalence between flat and curved pan surfaces (claim 62).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured Allen with a curved shape since Quenzi teaches that flat and curved are optional alternatives.  Because the pan of Allen is of substantially uniform thickness, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have curved the support structure in order to facilitate the curved configuration.  Also note that the present specification teaches flat and curved configurations to be optional alternatives; therefore, there is equivalence and no patentable distinction among the claimed configurations.

Allowable Subject Matter
Claims 21 and 27-43 are allowed.

Response to Arguments
Applicant's arguments filed 16 March 2022 have been fully considered but they are not persuasive.  The removal of one of the species is not sufficient for patentability.  The specification denotes equivalence among the species and the prior art also teaches equivalence; therefore, removal of one species does not patentably distinguish the apparatus.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671

/GARY S HARTMANN/Primary Examiner, Art Unit 3671